DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/15/2020 was filed before the mailing date of this Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a) “a plurality of connection members” in claim 15, interpreted as “a plurality of members for connection”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure(s) is/are:

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding Claim 1, the recitation of “wherein the first trough portion is elongate, and includes along at least a portion of the length of the adapter module and/or at least a portion of the width of the adapter module” in lines 47-49 appears incomplete and it is unclear what does the first trough portion “includes” thus rendering indefinite the meets and bounds sought for protection of the claim. For examination purposes and as best understood per Applicant disclosure the recitation is interpreted as --wherein the first  along at least a portion of the width of the adapter module--.
Regarding Claim 7, the claim recites “a third trough portion” in line 2 and “a fourth trough portion” in line 13. There is no mention of a second trough portion and thus it is unclear whether the claim requires four trough portions or three trough portion thus rendering indefinite the metes and bounds sought for protection of the claim. While claim 6 recites “a second trough portion” in line 7, it is noted that claim 7 does not depend from claim 6. For examination purposes the claim will be deemed satisfied by at least tree trough portions. Similarly, the claim recites of “a third embossed rib” in line 12 and “a fourth embossed rib” in line 23. There is no mention of a second embossed rib and thus it is unclear whether the claim requires four embossed ribs or three embossed ribs thus rendering indefinite the metes and bounds sought for protection of the claim. For examination purposes the claim will be deemed satisfied by at least tree embossed ribs.
Regarding Claim 18, the claim recites “third and fourth fluid ports” in line 3. There is no mention of a second fluid port and thus it is unclear whether the claim requires four fluid ports or three fluid ports thus rendering indefinite the metes and bounds sought for protection of the claim. While claim 6 recites “a second fluid port” in line 15, it is noted that claim 18 does not depend from claim 6. For examination purposes the claim will be deemed satisfied by at least tree fluid ports.
Claims 2-19 are rejected based on their dependency from claim 1.
Claim 19 is also rejected based on its dependency from claim 18.


Allowable Subject Matter
Claims 1-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action.
The following is an examiner’s statement for the indication of allowable subject matter:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim, i.e. claim 1, and specifically does not show wherein “the first fluid transfer channel projects from the second surface of the second adapter plate”.
The closest prior art of record is Muller et al. - (WO2017/214478), hereinafter referred to as “Muller”.

Regarding Claim 1, Muller discloses (variation of embodiment shown in Figures 1-4 where middle plate 150 is excluded and where the features of the excluded middle plate 150 are instead included in lower plate 160, per Paragraphs 0092 & 00105, lines 5-8 & 1-3, respectively) a heat exchanger module (100) for mounting directly to the outer surface of a housing (outer surface of housing of component 470, as shown in Figures 9-10) of an automobile system component (470, i.e. collecting device and/or drier of automobile air conditioning system, per Paragraph 00116,also noting that the heat exchanger functions as a condenser of the automobile air condoning system per Paragraphs 0003-0004 & 0078), the heat exchanger module comprising: 
(110, details in Figure 12) comprising a plurality of stacked heat exchange plates (490, 500, forming stacked design 480, per Paragraph 00119, lines 1-2) defining alternating first and second fluid flow passages (450 & 440, respectively) through said heat exchanger (as shown in Figure 12, and per Paragraph 00119, lines 3-5), the heat exchanger having a footprint (370, Figure 2) corresponding to an area defined by the stack of heat exchange plates (per Paragraph 00111, lines 1-3); 
a pair of first fluid manifolds (400 & 400’, Figure 12) extending through the heat exchanger (as shown in Figures 7 & 12) and coupled to one another by the first fluid flow passages (per Paragraph 00121, lines 3-4), the pair of first fluid manifolds comprising an inlet manifold (400) and an outlet manifold (400’) for the flow of a first fluid (coolant) through said heat exchanger (per Paragraph 00121, lines 3-4); 
a pair of second fluid manifolds (420 & 420’, Figure 12) extending through the heat exchanger (as shown in Figures 8 & 12) and coupled to one another by the second fluid flow passages (per Paragraph 00121, lines 1-2), the pair of second fluid manifolds comprising an inlet manifold (420) and an outlet manifold (420’) for the flow of a second fluid (refrigerant) through said heat exchanger (per Paragraph 00121, lines 1-2); 
an adapter module (120, i.e. assembly of plates 140 & 160, noting again that the middle plate 150 is excluded in the embodiment being relied upon) having a first surface (340 in Figure 2, i.e. upper surface of 120 where heat exchanger 110 is mounted) and an opposite second surface (350 in Figure 4, i.e. lower surface of 120 in Figure 1 which is the surface opposite to the surface where heat exchanger 110 is mounted), wherein the first surface of the adapter module is attached to an end (lower end in Figure 1) of the heat exchanger within the footprint of the heat exchanger (as shown in Figures 1-4), and wherein the adapter module has a length (length in the horizontal direction relative to Figures 1-4, i.e. length in the direction from hole 220 towards hole 220’’ or from hole 220’ towards hole 200’’’) and a width (length in the vertical direction relative to Figures 1-4, i.e. length in the direction from hole 220 towards hole 220’ or from hole 220’’ towards hole 200’’’) and includes a portion (region of 120 outside of 370) that extends outwardly beyond the footprint of the heat exchanger (as shown in Figures 1-4); 
the adapter module comprising: 
a second fluid inlet port (260, Figure 2, interpreted as an inlet port for the second fluid) outside the footprint of the heat exchanger (as shown in Figure 2), the second fluid inlet port being adapted for receiving the second fluid from an outlet port (outlet port of 470) of the automobile system component housing (per Paragraph 00112, lines 4-9); 
a second fluid outlet port (250, Figure 2, interpreted as an outlet port for the second fluid) outside the footprint of the heat exchanger (as shown in Figure 2), the second fluid outlet port being adapted for discharging the second fluid to an inlet port (inlet port of 470) of the automobile system component housing (per Paragraph 00112, lines 4-9); 
a first fluid transfer channel (330, noting again that in the embodiment being relied upon, features of the excluded middle plate 150 are instead included in the lower plate 160) formed in the adapter module for allowing fluid communication (420’) of the second fluid manifolds and the second fluid inlet port or the second fluid outlet port (at least with the second fluid outlet port 250, as shown in Figures 1-4, and per Paragraph 00112, lines 4-9); 
wherein the adapter module further comprises: 
a first adapter plate (140) having a first surface (340 in Figure 2, i.e. upper surface of 120 where heat exchanger 110 is mounted) and an opposed second surface (lower surface of 140, i.e. surface that faces lower plate 160, noting again that in the embodiment being relied upon, the middle plate 150 is excluded and its features are instead included in the lower plate 160), the first surface of the first adapter plate defining the first surface of the adapter module (as set forth above), and through which the adapter module is attached to the end of the heat exchanger (as set forth above); and 
a second adapter plate (160) having a first surface (upper surface of 160, i.e. surface that faces upper plate 140, noting again that in the embodiment being relied upon, the middle plate 150 is excluded and its features are instead included in the lower plate 160) and a second surface (350 in Figure 4, i.e. lower surface of 120 in Figure 1 which is the surface opposite to the surface where heat exchanger 110 is mounted), the first surface of the second adapter plate fixedly attached to the second surface of the first adapter plate (as shown in Figures 1-4, and per Paragraphs 0092 & 00105, lines 5-8 & 1-3, respectively), and the second surface of the second adapter plate defining said second surface of said adapter module (as set forth above); 
(as shown in Figures 1-4, and per Paragraphs 0092, 00112 & 00105, lines 5-8, 4-9 & 1-3, respectively. Noting again that in the embodiment being relied upon, the middle plate 150 is excluded and its features are instead included in the lower plate 160); 
wherein the first fluid transfer channel comprises a first trough portion (trough or groove that forms channel 330, noting again that in the embodiment being relied upon, the middle plate 150 is excluded and its features are instead included in the lower plate 160); 
wherein the first trough portion is elongate (as shown in Figure 2) along at least a portion of the length of the adapter module and/or along at least a portion of the width of the adapter module (elongate at least along the length of the adapter module, i.e. length along the horizontal direction relative to Figures 1-4); and 
wherein the first trough portion has a first end (leftmost end, i.e. end that aligns with hole 230 of the upper plate) and a second end (rightmost end, i.e. end that aligns with hole 250 of the upper plate), the first trough portion extending continuously between the first and second ends thereof (as shown in Figure 3, noting again that in the embodiment being relied upon, the middle plate 150 is excluded and its features are instead included in the lower plate 160), the first end being within the footprint of the heat exchanger (as shown in Figures 2-3) and aligned with a first fluid port (230) formed on the first adapter plate (as shown in Figures 2-3), the first fluid port being aligned with said one of the second fluid manifolds (aligned with the manifold 420’ for the second fluid, as shown in Figures 2-3, 12 and as set forth above), and wherein the second end of the first trough portion is outside the footprint of the heat exchanger (as shown in Figures 2-3) and aligned with said second fluid outlet port (aligned with said outlet port 250 for the second fluid, as shown in Figures 2-3, and as set forth above).
Muller teaches wherein an interface surface (lower surface of 470) on the outer surface of the automobile system component housing (as shown in Figures 9-10) is adapted for direct face-to-face contact with the first surface rather than the second surface.
Muller does however teach that the fluid transfer function (i.e. the refrigerant transfer) can be configured in any given from in the adapter module based on the requirements for installation space (per Paragraphs 0004 & 0022, lines 1-6 & 4-6, respectively). Furthermore, a skilled artisan would have recognized that the adapter module in Muller only has two major surfaces (i.e. the first surface and the second surface) where the additional component can be attached to.
Therefore, when there are a finite number of identified, predictable solutions, i.e. to attach the additional component to either one of the first and second surfaces of the adapter module based on the available installation space, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. effective fluid transfer from the adapter module to the additional component, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int’l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).

Muller as modified still fails to teach wherein the second fluid inlet port is on the second surface of the adapter module and wherein the second fluid outlet port is on the second surface of the adapter module.
Muller does however teach that the different openings in the adapter module (i.e. in the plate flange 120) serving as inlets and outlets can be arranged on either of first or second surface (Paragraphs 0034-0035).
Therefore, when there are a finite number of identified, predictable solutions, i.e. to employ the second fluid inlet port and the second fluid outlet port on either one of the first surface and the second surface, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. effective fluid transfer from the adapter module to the additional component, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int’l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Muller, by 
Muller as modified still fails to teach wherein the first fluid transfer channel projects from the second surface of the second adapter plate. While Muller does teach that the material-free spaces that constitute the different channels in the adapter plate (i.e. in the plate flange 120) can be formed in a variety of ways such as by recesses, milled cutouts, and embossed indentations (per Paragraphs 0014 & 0016, lines 1-5 & 3-5, respectively), none of these would inherently result in the first fluid transfer channel projecting from the second surface of the second adapter plate.
Therefore, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to incorporate “the first fluid transfer channel projecting from the second surface of the second adapter plate” as claimed in claim 1, in combination with other claimed features. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hasegawa et al. - (US 20030188857 A1) - 20031009, teaches a heat exchanger for vehicle.
Kawakubo et al. - (US 20030188857 A1) - 20031009, teaches a heat exchanger. 
Groddeck et al. - (US 20060096556 A1) - 20060511, teaches a bottom plate for a crankcase.
Beech - (US 20070062681 A1) - 20070322, teaches a flanged connection for heat exchanger.
Wegner - (US 20080066895 A1) - 20080320, teaches a stacked plate heat exchanger for use as charge air cooler.
Wegner et al. - (US 20100071639 A1) - 20100325, teaches a charge-air cooling device.
Wegner et al. - (US 20100089342 A1) - 20100415, teaches a charge-air cooling device.
Palm - (US 20110120678 A1) - 20110526, teaches a heat exchanger network.
Denoual et al. - (US 20120247145 A1) - 20121004, teaches a heat exchanger.
Kim et al. - (US 20130133874 A1) - 20130530, teaches a heat exchanger for vehicle.
Kim - (US 20130133875 A1) - 20130530, teaches a heat exchanger for vehicle.
Sheppard et al. - (US 20130319634 A1) - 20131205, teaches a heat exchanger assemblies with integrated valve.
Cho et al. - (US 20140096935 A1) - 20140410, teaches a heat exchanger for vehicle.
Min - (US 20140262176 A1) - 20140918, teaches a hot water heat exchanger.
Gruener et al. - (US 20140352935 A1) - 20141204, teaches a plate heat exchanger.
Perssons - (US 20150300743 A1) - 20151022, teaches a plate heat exchanger.
Sarder et al. - (US 20150315940 A1) - 20151105, teaches an integrated oil cooler for internal combustion engine.
Kobayashi et al. - (US 20160187067 A1) - 20160630, teaches an oil cooler.
Ariyama et al. - (US 20170184347 A1) - 20170629, teaches a heat exchanger.
Draenkow et al. - (US 20170227302 A1) - 20170810, teaches a stacked plate heat exchanger, in particular for a motor vehicle.
Takahashi - (US 20170328644 A1) - 20171116, teaches a heat exchanger.
Somhorst et al. - (US 20170370651 A1) - 20171228, teaches a bypass seal for plate heater matrix.
Kinder et al. - (US 20180128555 A1) - 20180510, teaches a heat exchanger having bypass seal with retention clip.
Burgers et al. - (US 20180337434 A1) - 20181122, teaches a counterflow heat exchanger with side entry fittings.
Sweetland - (US 4423708 A) - 19840103, teaches a liquid cooling unit for an internal combustion engine.
Kato - (US 5896835 A) - 19990427, teaches an induction system for outboard motor.
Hummel et al. - (US 7533717 B2) - 20090519, teaches a heat exchanger, especially oil cooler.
Ichiyanagi - (US 7607473 B2) - 20091027, teaches a heat exchanger.
Perici - (US 7735520 B2) - 20100615, teaches a tubular flapper valves.
Kalbacher et al. - (US 7748442 B2) - 20100706, teaches a plate heat exchanger.
Kiemlen et al. - (US 8186328 B2) - 20120529, teaches a cooling mechanism.
Kadle et al. - (US 9109840 B2) - 20150818, teaches a unitary heat pump air conditioner having a heat exchanger with an integral accumulator.
Otahal et al. - (US 9528773 B2) - 20161227, teaches a plate heat exchanger having a plurality of plates stacked one upon the other.
Gruener et al. - (US 9863715 B2) - 20180109, teaches a plate heat exchanger with flanged base or connecting plate.
Bardeleben et al. - (US 9951998 B2) - 20180424, teaches a heat exchanger with integrated co-axial inlet/outlet tube.
Palanchon - (WO 2012061928 A1) - 20120518, teaches a double baseplate oil cooler construction.
Muller et al. - (WO 2017214478 A1) - 20171214, teaches a heat exchanger flange plate with supercooling function.
Kamenski et al. - (WO 2018035614 A1) - 20180301, teaches a locating mechanism for heat exchanger assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and can be reached on 571-270-7740, 571-272-6681, and 571-272-1184 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763